Citation Nr: 1743922	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disability, to include residuals of pneumonia.

2. Entitlement to service connection for cirrhosis, to include hepatic cirrhosis and claimed as hepatitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1970 to June 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

In July 2012, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In May 2014, the Board remanded the claim for further evidentiary development and reopened the claim of entitlement to service connection for residuals of pneumonia. 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).  Therefore, the Board has recharacterized the issues.


FINDINGS OF FACT

1. The Veteran's current respiratory disorder did not manifest in service; and no diagnosed respiratory disability, to include any residuals of pneumonia, is shown to be related to his service. 

2. The Veteran's current cirrhosis did not manifest in service or within one year after the Veteran's separation from service; and no diagnosed cirrhosis disability is shown to be related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic respiratory disability, to include residuals of pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for cirrhosis, to include hepatic cirrhosis and claimed as hepatitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA has met its duty to notify.  The Veteran was provided pre-adjudication notice by separate letters for each claim, both dated in March 2010.  

Relevant to the duty to assist, the Veteran's service treatment records, VA medical records, and private medical records have been obtained and considered.  Additionally, the Veteran underwent a VA examination in May 2017.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the May 2014 remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate).
In May 2014, the Board remanded the issues for further evidentiary development.  Pursuant to the Board's remand instructions, the RO obtained the Veteran's private and VA medical records.  Additionally, the Veteran was scheduled for a VA examination.  Thus, there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cirrhosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Respiratory Disability

The Board concludes that the criteria for service connection for a chronic respiratory condition, to include residuals of pneumonia, have not been met.  A review of the medical evidence shows that the Veteran does not suffer from a current chronic respiratory condition.  The Board acknowledges that in September 2013, the Veteran presented to a VA emergency department with complaints of wheezing with coughing and shortness of breath.  The chest X-rays showed no significant infiltrative process and the Veteran was diagnosed "with what seems to be an upper respiratory tract infection."  See September 2013 VA Emergency Department Note.  A subsequent September 2013 VA Telephone Encounter Note described the Veteran's diagnosis as an acute upper respiratory infection.  

The Veteran underwent a VA examination in May 2017 to determine the nature and severity of his claimed respiratory disability.  The examiner opined that the Veteran does not have a current respiratory disorder.  The examiner, in interpreting the September 2013 Emergency Department Note, stated that wheezing is not a diagnosis but a symptom.  The examiner elaborated that upper respiratory tract infections are considered self-limiting and not chronic.  The examiner also discussed March 2005 records whereby a provisional diagnosis of pneumonia was given during an emergency room visit.  However, he explained that chest X-rays completed at that time clearly indicated there was no evidence of pneumonia.  The examiner added that no respiratory diagnosis could explain the Veteran's subjective symptoms of exertional dyspnea or fatigue.  The examiner noted that a May 2005 VA Primary Care note related the Veteran's exertional dyspnea to his deconditioning.  Specifically, during this encounter, the Veteran explained he has shortness of breath when he exerts himself too much, such as carrying heavy objects or climbing stairs.  The examiner discussed that a subsequent June 2005 Holter Monitor report indicated the Veteran's complaints of shortness of breath and arm pain correlated to mild sinus tachycardia.  Thus, the examiner concluded that his exertional dyspnea/shortness of breath was directly associated with the onset of a cardiac arrhythmia event (mild sinus tachycardia) discovered during the 2005 visit.  The Board places great weight on the May 2017 examiner's conclusions regarding the lack of a current chronic respiratory disorder because the examiner provided sound reasoning for the conclusion and his conclusion is supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current chronic respiratory disability.  

Regarding the residuals of pneumonia, the Veteran contends that his claimed respiratory disability resulted in habitual ear infections, which in turn led to hearing loss and tinnitus.  See July 2012 Hearing.  A May 2010 VA Primary Care Note diagnosed the Veteran with otitis externa bilateral ear; thus, there is a current disability.  The in-service element is also satisfied because the Veteran was hospitalized on three occasions during service for an upper respiratory infection and pneumonia.  See May 1970 Service Treatment Records (STRs).  What remains to be established is whether there is a relationship between the Veteran's service and his ear conditions.

The May 2017 examiner opined that physiologically and anatomically there is no significant relationship between otitis externa and either an upper respiratory infection or pneumonia.  The examiner also noted that the Veteran's otitis media and otitis externa infections occurred after he used earplugs while employed at Chrysler, with subsequent development of sensorineural hearing loss and tinnitus.  A March 2009 Audiology Note documents that the Veteran suffered from yearly otitis externa when he worked at Chrysler and wore earplugs, which supports the examiner's assessment that the Veteran's ear infections began after he started using earplugs.  The Board acknowledges that the examiner only indicated diagnoses of otitis externa of the left ear; thus, the opinion appears to be in reference to the Veteran's left ear; however, the Board concludes that the examiner's rationale is general enough that it applies to both ears.  Specifically, the examiner generally speaks about the lack of a causal relationship between otitis externa and either an upper respiratory infection or pneumonia.  In addition, there is no reason to conclude that the anatomical and physiologic rationale the examiner provided would apply to one ear and not the other.  Thus, the Board affords probative weight to the May 2017 examiner's etiology opinion because the examiner reviewed the claims file, examined the Veteran, provided sound reasoning for the conclusion, and his conclusion is supported by medical evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board recognizes that during the July 2012 video conference hearing, the Veteran causally related his ear infections to his respiratory condition, but this conclusion is not entitled to any probative weight.  The question of whether a respiratory condition causes an ear infection is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent to show.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.").  Thus, the Board finds a preponderance of the evidence is against a finding that there is a causal relationship or nexus between any in-service injury and the Veteran's ear infections and any resultant hearing loss and tinnitus.  

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for a chronic respiratory disability (to include residuals of pneumonia).  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Cirrhosis

As to the claim seeking service connection for cirrhosis, to include hepatic cirrhosis and claimed as hepatitis, the Board concludes the criteria for service connection have not been met.  The Veteran has alleged that he contracted hepatitis from the inoculations he received in service and that this resulted in cirrhosis.

The Veteran was diagnosed with cirrhosis in March 2012; thus, the Veteran has a current disability.  See March 2012 VA Gastrointestinal Note.  

At the July 2012 hearing, the Veteran stated he received inoculations during service.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service.  The Veteran's STRs reveal that he was inoculated with the tetanus and typhoid vaccines in-service.  The Board finds the Veteran's statements regarding inoculations to be credible, as they are consistent with the circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  Therefore, the second element of the claim of service connection is met.  What remains to be established is whether there is a relationship between the Veteran's service and his cirrhosis.  

The May 2017 examiner opined that the Veteran does not have a diagnosis of hepatitis.  The examiner attributed the Veteran's cirrhosis to alcohol consumption and not hepatitis.  During the July 2012 video conference hearing, the Veteran testified that he began drinking in 2001 and described the period of heavy drinking as "a couple of years."  However, a comprehensive review of the medical evidence contradicts this testimony.  A May 2004 St. Joseph's Note documents that the Veteran had a significant history of alcohol abuse and that he drank 10 to 12 beers per day.  A September 2004 Psychology Note indicates that the Veteran was a chronic drinker.  A September 2004 VA Gastrointestinal Note reflects that the Veteran had been a heavy drinker for the past 40 years and an abdominal ultrasound showed the Veteran's liver to have a slight nodular contour with small amount of ascites, which was suggestive of early cirrhosis.  A February 2010 VA Gastrointestinal Note shows that the Veteran had a history of alcoholic cirrhosis that had been confirmed by abdominal imaging studies.  A March 2010 VA Primary Care Note documents that the Veteran asked his provider to causally connect his cirrhosis to his service, but the provider explained that the Veteran's cirrhosis is alcohol related.  The provider added that the Veteran did not have hepatitis.  An August 2010 VA Gastrointestinal Note shows that the Veteran did not have a history of hepatitis B or C.  Likewise, VA Primary Care Notes in November 2010, February 2011, and August 2011, document past medical history significant for alcoholic cirrhosis.  Given the overwhelming evidence that contradicts the Veteran's account of his prior alcohol consumption, the Board does not assign any credibility to the Veteran's testimony as to his alcohol use.  

Additionally, the Board concludes that a preponderance of the evidence is against a finding that hepatitis caused the Veteran's cirrhosis.  In so doing, the Board assigns substantial weight of probative value to the May 2017 examiner's opinion that the Veteran does not have hepatitis.  Likewise, the Board affords the May 2017 examiner's conclusion attributing the Veteran's cirrhosis to alcohol abuse significant weight of probative value because the examiner's opinion is based on a thorough review of the medical evidence, is well-reasoned, and supported by medical evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Although there is an indication from the record that the Veteran may have abused alcohol prior to and during his service, an injury or disease incurred or aggravated during active service shall not be deemed to have been incurred or aggravated in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs as such is considered willful misconduct.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301.  Therefore, even if alcohol abuse occurred during service, he would not be entitled to service connection for alcoholic cirrhosis on that basis.

The Board finds that the Veteran's July 2012 testimony causally relating his cirrhosis to in-service inoculations is not entitled to any probative weight.  The question of whether inoculations cause cirrhosis is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson, 581 F.3d at 1316; see also Layno, 6 Vet. App. at 470 ("Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.").  

The Board has also considered whether the Veteran is entitled to service connection under presumptive service connection or continuity of symptomatology.  The Board recognizes that cirrhosis is listed as a chronic disease in § 3.309 and is therefore subject to presumptive service connection.  However, there is no indication that the Veteran's cirrhosis manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was discharged from active duty in June 1970, and the earliest indication of cirrhosis occurred over 34 years after, during VA treatment in September 2004.  Consequently, the Veteran's cirrhosis did not manifest to a compensable degree within one year of discharge from service. 

Likewise, the Board has considered and rejects continuity of symptomatology.  As explained above, more than 34 years lapsed since the Veteran's honorable discharge from active duty to the first indication of cirrhosis.  Thus, the Board finds that the Veteran is not entitled to service connection based on continuity of symptomatology.

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for cirrhosis (to include hepatic cirrhosis and claimed as hepatitis).  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic respiratory disability, to include residuals of pneumonia, is denied. 

Service connection for cirrhosis, to include hepatic cirrhosis and claimed as hepatitis, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


